 

Exhibit 10.1

 

SARA LEE CORPORATION

 

EXECUTIVE MANAGEMENT LONG-TERM INCENTIVE PROGRAM

 

FISCAL YEARS 2005- 2007

 

PROGRAM DESCRIPTION

 

Highlights

 

This booklet explains the Program provisions of the Sara Lee Corporation (“SLC”)
Executive Management Long-Term Incentive Program (the “Program”) covering fiscal
years 2005 through 2007 (the “Performance Cycle”). The following pages provide
detailed information relating to the grant of Performance Stock Units (“PSUs”)
that you have received under the Program.

 

The key features of this Program are summarized below. In some countries other
than the United States, variations in Program design may occur in order to
comply with local laws and tax provisions.

 

Purpose

 

SLC has created the Executive Management Long-Term Incentive Program (“EMLTIP”
or the “Program”) for Fiscal Years 05-07 to:

 

  • Focus executive management’s attention on the long-term performance results
of Sara Lee Corporation

 

  • Provide incentive compensation opportunities commensurate with the
achievement of specific EPS and VAE results

 

  • Provide a competitive long-term compensation opportunity to Program
Participants and assist in attracting and retaining highly qualified and
motivated executive talent

 

Participation

 

Participation in the Program is limited to Senior Corporate Officers, i.e. those
at or above the SLC Senior Vice President level, and any additional Participants
as named by the Compensation and Employee Benefits Committee of the Board of
Directors (the “Committee”).

 

Performance Stock Units

 

EMLTIP awards are authorized under both the Sara Lee Corporation 1998 and 2002
Long-Term Incentive Stock Plans (“Stock Plans”). EMLTIP awards are initially
granted in the form of PSUs at the beginning of the Performance Cycle. At the
end of the Performance Cycle, any PSUs that are earned will be converted to
shares of Sara Lee common stock. Dividend Equivalents are credited on PSUs
during the Performance Cycle.

 

41



--------------------------------------------------------------------------------

PSUs have special restrictions that are based upon both the continued service of
Program Participants and SLC’s performance against the established financial
performance goals. These restrictions include a prohibition against the transfer
of the PSUs during the Performance Cycle. The financial goals and their
respective weightings were approved by the Committee and are contained in the
minutes of the meeting at which the Program was approved. Any shares not earned
at the end of the Performance Cycle are forfeited and returned to the Stock
Plans.

 

SLC may substitute or offer alternative forms of incentive compensation in the
event it either determines that tax or legal regulations in a country provides
more favorable treatment for those alternative forms of incentive compensation
or as a voluntary alternative to PSUs.

 

  • PSUs are granted only during the first fiscal year of a Performance Cycle.
At the end of the Performance Cycle, based upon the actual performance results,
the appropriate number of PSUs are converted to shares of Sara Lee stock, on a
one-for-one basis, and issued to Program Participants.

 

  • The number of shares, if any, which will be released to Participants is
dependent upon the extent to which the pre-established performance goals are
achieved during the Performance Cycle.

 

  • An opportunity to earn additional shares is possible if performance results
exceed the specified performance levels.

 

  • Participants do not have voting rights on PSUs during the Performance Cycle.

 

Dividend Equivalents

 

During the Performance Cycle, Dividend Equivalents that are payable on the PSUs
will be accrued on behalf of the Participants. No Dividend Equivalents are paid
in arrears on any additional shares issued for performance above the Mid-level
performance level.

 

Accrued dividend equivalents are distributed in the same proportion as the
restrictions on the PSUs lapse. For example, if 75% of the PSUs are earned, then
75% of the balance of the accrued dividend equivalents will be paid at the same
time the PSUs/Sara Lee shares of common stock are released. Any remaining
balance of accrued dividend equivalents, after determining the number of shares
to be distributed, will be forfeited.

 

Performance Measures

 

  • The following corporate-level performance measures apply to the FY05-07
Performance Cycle:

 

  • 3-Year Cumulative Diluted Earnings Per Share (“EPS”)

 

  • FY07 Value Added Earnings (“VAE”)

 

42



--------------------------------------------------------------------------------

Performance Standards

 

Performance under the EMLTIP is measured using the following corporate financial
measures:

 

  • Cumulative Diluted Earnings Per Share (“ EPS”)

 

  • FY07 VAE

 

Both of these financial measures are independent of one another for purposes of
measuring results and determining how many, if any, of the PSUs are earned.
Definitions of these measures are included in Appendix I. The performance
measures are equally weighted for purposes of determining performance results,
i.e., 50% of the results are based upon EPS and 50% are based upon VAE. The
performance levels for EPS and VAE targets were approved by the Committee and
are contained in the minutes of the meeting at which the Program was approved.

 

The performance levels and the percentage of PSUs earned at each performance
level are as follows:

 

Performance Level

--------------------------------------------------------------------------------

   % of Shares
Distributed


--------------------------------------------------------------------------------

Threshold

   0%

Mid-level

   100%

Maximum

   200%

 

Interpolations are used for results that fall between the performance levels.
For performance above Mid-level, additional shares are issued after the end of
the Performance Cycle. Dividend Equivalents are not paid on any shares issued
for performance above the Mid-level performance level. No shares are earned for
performance results at or below the Threshold performance level.

 

Award Grant Notice

 

Each Participant will receive a Performance Stock Unit Grant Notice (“Grant
Notice”) specifying the number of PSUs that have been granted, and the terms and
conditions applicable to the grant. The Grant Notice and this Program
Description should be retained with your other important legal documents.

 

43



--------------------------------------------------------------------------------

Tax Consequences

 

United States

 

Under current United States tax laws, a Participant does not realize any taxable
income from the PSUs when they are initially granted, or from accrued Dividend
Equivalents. The “Vesting Date”, i.e., August 31, 2007, is the date when the
taxable event occurs, except to the extent that a Participant has elected to
defer distribution of the shares until a later date (“Deferred Vesting Date”).
The market value of SLC common stock on the Vesting Date or the Deferred Vesting
Date, as the case may be, will determine the amount of taxable income. When the
number of shares actually earned has been determined, the market value of the
shares on the Vesting Date or the Deferred Vesting Date, as well as the
proportionate Dividend Equivalents are considered income to the Participant.
This amount is then subject to applicable federal, state and local withholding.
Amounts necessary to settle the tax-withholding obligation will first be
withheld from the accrued Dividend Equivalents and then from the shares that
would otherwise have been distributed to the Participant. Federal tax will be
withheld at the required statutory supplemental federal tax rate in effect at
the time of the distribution. In 2004 that rate was 25%.

 

Countries other than the United States

 

Tax laws vary among countries, so Participants should seek reputable tax counsel
concerning the tax consequences of this grant in their respective countries of
taxation. In most cases, Participants incur no taxable income from PSUs when
initially awarded, or on the accrued Dividend Equivalents, until the Vesting
Date. When the shares are earned, both the market value of the shares on the
Vesting Date as well as the Dividends Equivalents distributed are typically
considered income. For those individuals residing outside the U.S. and not
subject to U.S. tax laws, tax due for some countries may be withheld by SLC in
Chicago. Each Participant is responsible for compliance with the relevant legal
and tax regulations in his or her tax jurisdiction.

 

Impact on Other Benefits

 

Any shares or Dividend Equivalents ultimately earned under the EMLTIP are not
considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

 

Forfeiture

 

Notwithstanding anything contained in this document to the contrary, if a
Participant should engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this PSU award, to the extent it remains
restricted, shall terminate automatically on the date on which the Participant
first engaged in such wrongful

 

44



--------------------------------------------------------------------------------

conduct and (ii) if the misconduct occurred within 6 months following the
Vesting Date, the Participant shall pay to SLC in cash any financial gain the
Participant realized from the vesting of the PSUs. For purposes of this section,
financial gain shall equal, the difference between the fair market value of the
Common Stock on the Vesting Date, multiplied by the number of PSUs reduced by
any taxes paid in countries other than the United States where taxes are not
otherwise eligible for refund from the taxing authorities. By accepting this PSU
grant, the Participant consents to and authorizes SLC to deduct from any amounts
payable from SLC to the Participant, any amounts owed by the Participant to SLC.
This right of “set-off” is in addition to any other remedies SLC may have
against the Participant for the wrongful conduct.

 

Administrative Guidelines

 

The following guidelines apply to the FY05-07 EMLTIP. Additional Administrative
Guidelines may be adopted, as needed, during the Performance Cycle for the
efficient administration of the Program.

 

  • The Committee is responsible for administering the Program and has full
power and authority to interpret the Program and to adopt rules, regulations and
guidelines for carrying out the Program, as it deems necessary.

 

  • The Committee functions as the Program Administrator and its decisions are
binding on all persons.

 

  • The Committee reserves the right, in its absolute discretion, to reduce or
eliminate the awards earned by any Participant. In determining whether to reduce
or eliminate awards, the Committee may take into account the positive effect of
the Adjustments and Exclusions specified in Appendix I.

 

  • The Committee reserves the right, in its absolute discretion, to make
further adjustments in reported performance (for purposes of measuring results
vs. the goals) or in awards earned by reference to that performance with respect
to any Participant who would not qualify as a Participant at the end of the
Performance Cycle.

 

  • The Committee reserves the right to change any of the terms and conditions
of the FY05-07 EMLTIP award to the Participants, including the definitions of
Diluted EPS and VAE, if deemed necessary on advice of counsel to meet the
requirements for a “performance-based exemption” under the regulations or
rulings of §162(m) of the Internal Revenue Code.

 

  • The Committee reserves the right to equitably reset the Performance Goals
during the Performance Cycle to recognize any major divestitures.

 

  • The Committee may, as it deems appropriate, delegate some or all of its
power to the Chief Executive Officer or other executive officer of the
Corporation. However, the Committee may not delegate its power concerning the
grant, timing, pricing or amount of an award to any person who is a Program
Participant.

 

  •

The SLC Controller’s Department will be responsible for providing financial
results under the EMLTIP. The Committee will approve the awards when granted at
the beginning of the Performance Cycle (i.e., during fiscal year 2005) and
ratify distributions to be made at the end of the Performance Cycle for all
EMLTIP Participants. The portion of the shares earned along with the related
balance of the accrued Dividend Equivalents account will be

 

45



--------------------------------------------------------------------------------

 

distributed as soon as practicable after the completion of the final accounting
for the FY05-07 Performance Cycle and the Vesting Date.

 

  • Awards may be made to new Participants during the first year of the
Performance Cycle. The number of PSUs awarded may be adjusted to reflect that
the executive is not a Participant for the entire Performance Cycle.

 

  • Awards may be made to Participants who change positions during the first
year of the Performance Cycle, if such a change would have resulted in
qualifying for an increased level of award.

 

  • In the event of death, total disability (as defined under the appropriate
disability benefit plan if applicable) or retirement at age 55 or later and if
you have at least 10 years of service with SLC (or as otherwise defined under
the appropriate retirement benefit plan of SLC) prior to the last day of fiscal
year 2007, all PSUs granted would be eligible for distribution at the end of the
Performance Cycle based upon proration for performance only, subject to approval
of the Committee. If applicable, the shares and related Dividend Equivalents
will be distributed at the normal payout time.

 

  • A Participant who resigns or is terminated during the Performance Cycle
generally forfeits the rights to all PSUs and any accrued Dividend Equivalents.
However, Participants may be eligible for a prorated distribution, subject to
Committee approval. Eligibility for a prorated distribution and the number of
shares that may be recommended for distribution would be dependent upon the
circumstances resulting in the individual’s termination. In order to be
considered for any prorated distribution under this Program provision, a
Participant must be actively employed for at least one-third, i.e. 12 months, of
the Performance Cycle. If employment ceases before the end of that time, all
PSUs granted under that Performance Cycle would be forfeited. Only periods of
active service will be recognized for purposes of computing any prorated
distribution. This means that any period of time during which services may be
provided to the company but the individual is not then a regular, full-time
employee of the company, will be disregarded for purposes of calculating any
prorated distribution.

 

  • In the event of a sale, closing, spin-off or other disposition of the
Participant’s business unit that results in the termination of the Participant’s
employment with the Company, the Participant may be eligible for a prorated
distribution of shares. Only periods of active service from the beginning of the
Performance Cycle will be considered and payout will occur after the Vesting
Date.

 

  • Should a change in control (as defined in the Stock Plans) occur, the
Participant’s entitlements under the Program will be determined as provided for
under the terms of the Sara Lee Corporation Severance Plans for Corporate
Officers.

 

  • If any statement in this Program Description or any oral representation
differs from the Stock Plans, the Stock Plans prevail. The Stock Plans, Grant
Notice and Program Description collectively comprise all terms and conditions
applicable to the FY05-07 EMLTIP.

 

  • Any stock dividend, stock split, combination or exchange of securities,
merger, consolidation, recapitalization, spin-off or other distribution of any
or all of the assets of the SLC will be handled as provided for in the Stock
Plans.

 

  • Nothing in the EMLTIP shall confer on a Participant any right to continue in
the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

46



--------------------------------------------------------------------------------

Appendix I

 

Definitions

 

a) Adjustments means changes to the goal to appropriately reflect the effect of
spin-offs, divestitures, stock splits or combinations, or special distributions
to stockholders other than normal cash dividends.

 

b) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

c) Award Date means the date upon which the Board of Directors or the Committee
approved the awards under this Program. In this case the Award Date may mean
either August 26, 2004 or January 27, 2005, unless an alternate date was
required for tax and/or legal reasons in locations outside the United States.

 

d) Company or Corporation means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

e) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her EMLTIP award.

 

f) Diluted Earnings Per Share means reported diluted earnings per share for the
fiscal years in the Performance Cycle subject to applicable Adjustments and
Exclusions as defined in this Appendix

 

g) Dividend Equivalents has the same meaning as in the Stock Plans.

 

h) Exclusions mean the automatic exclusion of the following from relevant
financial data for purposes of measuring performance (subject to the Committee’s
use of negative discretion):

 

  1. Any other extraordinary or unusual charges or income (accounting
definition) that are quantified and identified separately on the face of the
Income Statement; however proceeds from the disposition of the European cut
Tobacco business will be included in the measurement of performance under the
Program.

 

  2. Revisions in the Internal Revenue Code of the United States or any taxing
jurisdiction in which the Corporation earns more than 20% of its pre-tax profits
in a particular year.

 

  3. Changes in generally accepted accounting principles

 

  4. Gains or losses from discontinued operations (accounting definition)

 

  5. Restructuring charges

 

  6. The impact of Major Acquisitions and Divestitures made during the
Performance Cycle will be excluded from the performance results for the entire
three-year Performance Cycle. The impact of all other acquisitions and
divestitures will be included in the performance results.

 

i) Grant Notice means the document provided to each Participant evidencing the
number of Performance stock units awarded and the basic terms and conditions of
the award.

 

j) Key Executive means an employee whose salary, when expressed in U.S. dollars,
is above the midpoint of salary grade 39.

 

k) Major Acquisition or Disposition means a business acquisition or disposition
completed in the performance cycle in which the consideration issued or received
exceeds $250 million.

 

l) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this PROGRAM. Participants for the FY05-07 Performance
Cycle includes senior Corporate Officers and above.

 

m) Performance Cycle is the three-year period consisting of SLC’s fiscal years
2005 through and including 2007.

 

n) Performance Stock Units has the same meaning as “performance units” as that
term is used in the Stock Plans.

 

o) Stock Plans means the Sara Lee Corporation 1998 and 2002 Long-Term Incentive
Stock Plans or the successor plan or plans.

 

p) Total Disability as defined under the SLC Long-Term Disability Plan or the
specific Sara Lee sponsored disability plan under which the Participant is
covered.

 

q) Value Added Earnings (“VAE”) means Net Operating Profit After Taxes (NOPAT)
less a Capital Charge as defined in SLC Finance Policy 130.

 

r) Vesting means the determination made at the end of the Performance Cycle as
to how many, if any, of the PSUs that are actually earned by a Participant based
upon actual performance results.

 

s) Vesting Date means August 31, 2007.

 

47